DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 1 is objected to because of the following informalities: 
The recitation “detecting engagement with an option from within a buyer application on a computing device of a buyer” should recite “detecting an engagement with an option within a buyer application on a computing device of a buyer.”
The recitation “transitioning from the buyer application to the instant application to allow access to the particular, discrete functionality associated with the instant application” should recite “transitioning from the buyer application to the instant application to allow an access to the particular, discrete functionality associated with the instant application.”
The recitation “receiving, from the instant application, an indication of a transaction between the merchant and the buyer for processing payment of the transaction via the buyer application” should recite “receiving, from the instant application, an indication of a transaction between the merchant and the buyer for processing a payment of the transaction via the buyer application.”


Claim 5 is objected to because of the following informalities: 
The recitation “wherein individual of the plurality of options are associated with individual of the one or more transactions” should recite “wherein an individual of the plurality of options are associated with an individual of the one or more transactions.”


Claim 9 is objected to because of the following informalities: 
The recitation “detecting engagement with a buyer application on a computing device of a buyer” should recite “detecting an engagement with a buyer application on a computing device of a buyer.”
The recitation “accessing, from the buyer application, the merchant application to allow access to the particular, discrete functionality associated with the merchant application” should recite “accessing, from the buyer application, the merchant application to allow an access to the particular, discrete functionality associated with the merchant application.”


Claim 13 is objected to because of the following informalities: 
The recitation “wherein individual of the plurality of options are associated with individual of the one or more transactions associated with the buyer application” should recite “wherein an individual of the plurality of options are associated with an individual of the one or more transactions associated with the buyer application.”



Claim 15 is objected to because of the following informalities: 
The recitation “wherein the indication is received from one or more server computing devices associated with the buyer application and the indication indicates that payment for the transaction has been processed by the one or more server computing devices” should recite “wherein the indication is received from one or more server computing devices associated with the buyer application and the indication indicates that a payment for the transaction has been processed by the one or more server computing devices.”

Claim 16 is objected to because of the following informalities: 
The recitation “wherein the indication is received from the merchant application and indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application” should recite “wherein the indication is received from the merchant application and indicates that a payment for the transaction was processed via buyer application functionality embedded in the merchant application.”




Claim 17 is objected to because of the following informalities: 
The recitation “detecting engagement with a buyer application on a computing device of a buyer” should recite “detecting an engagement with a buyer application on a computing device of a buyer.”
The recitation “transitioning from the buyer application to the merchant application to allow access to the particular, discrete functionality associated with the merchant application” should recite “transitioning from the buyer application to the merchant application to allow an access to the particular, discrete functionality associated with the merchant application.”


Claim 19 is objected to because of the following informalities: 
The recitation “wherein the indication indicates that payment for the transaction has been processed by one or more server computing devices associated with the buyer application” should recite “wherein the indication indicates that a payment for the transaction has been processed by one or more server computing devices associated with the buyer application.”

Claim 20 is objected to because of the following informalities: 
The recitation “wherein the indication indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application” should recite “wherein the indication indicates that a payment for the transaction was processed via buyer application functionality embedded in the merchant application.”

Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 6 and 9-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites a limitation “the particular, discrete functionality of the instant application.” There is an insufficient antecedent basis for this limitation in the claims 1 and 6.

Claims 9 and 17 recite a limitation “the merchant” in “triggering a particular, discrete functionality of a merchant application of the merchant to be initialized in response to the engagement.” There is an insufficient antecedent basis for this limitation in the claims 9 and 17. Claims 10-16 and 18-20 are rejected under § 112(b) based on their dependency. 

Claim Rejections - 35 USC § 101













35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  

Claims 17-20 refer to the use of a signal which is non-statutory matter. The broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. To overcome this rejection, “non-transitory” may be inserted into the preamble before “computer-readable media.”

Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-8 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 9-16 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 17-20 is a [non-transitory] computer-readable media which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of performing a transaction between the merchant and the buyer. The creation of performing a transaction between the merchant and the buyer, as recited in the independent claims 1, 9, and 17, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 9, and 17, which set forth or describe the recited abstract idea, are: “detecting engagement with an option within a buyer application” (claim 1), “triggering an instant application associated with a merchant to be initialized in response to the engagement, wherein the instant application is associated with a particular, discrete functionality of a merchant application of the merchant” (claim 1), “transitioning from the buyer application to the instant application to allow access to the particular, discrete functionality associated with the instant application” (claim 1), “associating the indication of the transaction with stored activity data of one or more transactions of the buyer, wherein the one or more transactions are associated with the buyer application” (claim 1), “detecting engagement with a buyer application” (claims 9 and 17), “triggering a particular, discrete functionality of a merchant application of the merchant to be initialized in response to the engagement” (claims 9 and 17), “accessing the merchant application to allow access to the particular, discrete functionality associated with the merchant application” (claim 9), and “transitioning from the buyer application to the merchant application to allow access to the particular, discrete functionality associated with the merchant application” (claim 17) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 9, and 17, recite additional limitations: “a computing device of a buyer” (claims 1, 9, and 17), “one or more processors” (claim 9), “and one or more computer-readable media that, when executed by the one or more processors, cause the system to perform operations” (claim 9), “a buyer application” (claim 9), and “one or more computer-readable media that, when executed by one or more processors, cause the one or more processors to perform operations” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “receiving, from the instant application, an indication of a transaction between the merchant and the buyer for processing payment of the transaction via the buyer application” (claim 1) and “receiving an indication of a transaction between the merchant and the buyer, wherein the indication of the transaction is associated with stored activity data of one or more transactions of the buyer, wherein the one or more transactions are associated with the buyer application” (claims 9 and 17). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 9, and 17, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	








Step 2B of the Test: The additional elements of independent claims 1, 9, and 17, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0033] Parts of applications can be executed on a user computing device quickly and without a user needing to download the entire application onto the user computing device. That is, a part of an application can include instructions (e.g., code) for enabling a particular, discrete functionality (e.g., a single task, a couple of tasks, etc.) that can be performed by a user computing device without the user needing to download the entire application. Such a part of an application, which can be called an "instant application," can be downloaded to and opened quickly on a user computing device, even when it is not already on the user computing device. That is, such an instant application can provide means for running application code "on demand" on a user computing device and can act as a representation of a full application-native or web-before the user commits to downloading the full application. In some examples, data input to an instant application (e.g., via a user interface associated therewith) can persist so that such data can be integrated into the full application when the remaining part(s) of the application are downloaded onto the user computing device. In some examples, data input to an instant application can be used to customize and/or personalize the application, other part(s) of the application or other application(s) to surface, and/or data presented via user interface(s) associated therewith. In one example, an instant application is a portion of a full application, and as such, the instant application can have a set of functionalities smaller than the set of functionalities in the full application. An instant application, or application, can be "surfaced" on a user computing device by being downloaded on, or otherwise provided to, the user computing device. A user interface associated with the instant application, or application, can be presented based at least in part on the instant application, or application, having been surfaced on the user computing device.

[0325] In at least one example, the user computing device 2902 can be any suitable type of computing device, e.g., portable, semi-portable, semi-stationary, or stationary. Some examples of the user computing device 2902 can include, but are not limited to, a tablet computing device, a smart phone or mobile communication device, a laptop, a netbook or other portable computer or semi-portable computer, a desktop computing device, a terminal computing device or other semi-stationary or stationary computing device, a dedicated device, a wearable computing device or other body-mounted computing device, an augmented reality device, a virtual reality device, an Internet of Things (IoT) device, etc. That is, the user computing device 2902 can be any computing device capable of sending communications and performing the functions according to the techniques described herein. The user computing device 2902 can include devices, e.g., payment card readers, or components capable of accepting payments, as described below. 

[0327] In at least one example, each processor 2908 can itself comprise one or more processors or processing cores. For example, the processor(s) 2908 can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. In some examples, the processor(s) 2908 can be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein. The processor(s) 2908 can be configured to fetch and execute computer-readable processor-executable instructions stored in the computer- readable media 2910.

This is a description of general-purpose computing system. Further, the elements of “receiving” data/information amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “receiving” data/information were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 9, and 17, receive data over a network in a merely generic manner. The courts have recognized receiving data function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 9, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-8 depend on independent claim 1; dependent claims 10-16 depend on independent claim 9; and dependent claims 18-20 depend on independent claim 17. The elements in dependent claims 2-8, 10-16, and 18-20, which set forth or describe the abstract idea, are: “the buyer application is a peer-to-peer payment application” (claim 2 – further narrowing the abstract idea), “the option is associated with a user interface of the buyer application that includes a plurality of options associated with a plurality of merchants” (claim 3 – further narrowing the abstract idea), “the user interface is an activity user interface of the buyer application that presents at least a portion of the stored activity data” (claim 4 – further narrowing the abstract idea), “individual of the plurality of options are associated with individual of the one or more transactions” (claim 5 – further narrowing the abstract idea), “the merchant application is associated with a set of functionalities that is larger than the particular, discrete functionality of the instant application” (claim 6 – further narrowing the abstract idea), “the buyer application and the merchant application are associated with a same service provider” (claim 7 – further narrowing the abstract idea), “the buyer application is associated with a first service provider and the merchant application is associated with a second service provider that is different than the first service provider, and the merchant application is integrated with the buyer application via an application programming interface” (claim 8 – further narrowing the abstract idea), “the particular, discrete functionality is associated with an instant application embedded in the buyer application, and the merchant application is associated with a larger set of functionalities than the particular, discrete functionality” (claims 10 and 18 – further narrowing the abstract idea), “the engagement is with an option that is associated with a user interface of the buyer application that includes a plurality of options associated with a plurality of merchants” (claim 11 – further narrowing the abstract idea), “the engagement is with an option that is associated with a user interface of the buyer application that includes a plurality of options, wherein each option of the plurality of options points to an embedded application associated with a corresponding merchant of a plurality of merchants” (claim 12 – further narrowing the abstract idea), “individual of the plurality of options are associated with individual of the one or more transactions associated with the buyer application” (claim 13 – further narrowing the abstract idea), “a transaction of the one or more transactions is awaiting fulfillment, and wherein a particular option associated with the transaction is associated with tracking data associated with fulfillment” (claim 14 – further narrowing the abstract idea), “the indication is received from one or more server computing devices associated with the buyer application and the indication indicates that payment for the transaction has been processed by the one or more server computing devices” (claim 15 – further narrowing the abstract idea), “the indication is received from the merchant application and indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application” (claims 16 and 20 – further narrowing the abstract idea), and “the indication indicates that payment for the transaction has been processed by one or more server computing devices associated with the buyer application” (claim 19 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-8, 10-16, and 18-20, do not correct the deficiencies of independent claims 1, 9, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102
















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13 and 17-18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Harrell (2017/0278174 A1).

As to claim 1, Harrell shows detecting engagement with an option from within a buyer application on a computing device of a buyer (Harrell: page 5, ¶ 46); triggering an instant application associated with a merchant to be initialized in response to the engagement, wherein the instant application is associated with a particular, discrete functionality of a merchant application of the merchant (Harrell: page 5, ¶ 48); transitioning from the buyer application to the instant application to allow access to the particular, discrete functionality associated with the instant application (Harrell: page 5, ¶ 49); receiving, from the instant application, an indication of a transaction between the merchant and the buyer for processing payment of the transaction via the buyer application (Harrell: page 3, ¶ 23); and associating the indication of the transaction with stored activity data of one or more transactions of the buyer, wherein the one or more transactions are associated with the buyer application (Harrell: page 3, ¶ 23).  

As to claim 2, Harrell shows all the elements of claim 1 recites. Harrell also shows that the buyer application is a peer-to-peer payment application (Harrell: page 3, ¶ 29).  

As to claim 3, Harrell shows all the elements of claim 1 recites. Harrell also shows that the option is associated with a user interface of the buyer application that includes a plurality of options associated with a plurality of merchants (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39).  

As to claim 4, Harrell shows all the elements of claim 3. Harrell also shows that the user interface is an activity user interface of the buyer application that presents at least a portion of the stored activity data (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39).  

As to claim 5, Harrell shows all the elements of claim 4. Harrell also shows that individual of the plurality of options are associated with individual of the one or more transactions (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39).   

As to claim 6, Harrell shows all the elements of claim 1. Harrell also shows that the merchant application is associated with a set of functionalities that is larger than the particular, discrete functionality of the instant application (Harrell: page 5, ¶¶ 48-50).  

As to claim 7, Harrell shows all the elements of claim 1. Harrell also shows that the buyer application and the merchant application are associated with a same service provider (Harrell: page 3, ¶ 29; and pages 4-5, ¶ 39).  

As to claim 8, Harrell shows all the elements of claim 1. Harrell also shows that the buyer application is associated with a first service provider and the merchant application is associated with a second service provider that is different than the first service provider (Harrell: page 5, ¶ 41), and that the merchant application is integrated with the buyer application via an application programming interface (Harrell: page 4, ¶ 34).  

As to claim 9, Harrell shows one or more processors (Harrell: page 2, ¶ 14); and one or more computer-readable media that, when executed by the one or more processors, cause the system to perform operations (Harrell: page 2, ¶ 14) comprising: detecting engagement with a buyer application on a computing device of a buyer (Harrell: page 5, ¶ 46); triggering a particular, discrete functionality of a merchant application of the merchant to be initialized in response to the engagement (Harrell: page 5, ¶ 48); accessing, from the buyer application, the merchant application to allow access to the particular, discrete functionality associated with the merchant application (Harrell: page 5, ¶ 49); and receiving an indication of a transaction between the merchant and the buyer, wherein the indication of the transaction is associated with stored activity data of one or more transactions of the buyer, wherein the one or more transactions are associated with the buyer application (Harrell: page 3, ¶ 23).  

As to claim 10, Harrell shows all the elements of claim 9. Harrell also shows that the particular, discrete functionality is associated with an instant application embedded in the buyer application (Harrell: page 5, ¶¶ 48-50), and the merchant application is associated with a larger set of functionalities than the particular, discrete functionality (Harrell: page 5, ¶¶ 48-50).   

As to claim 11, Harrell shows all the elements of claim 9. Harrell also shows that the engagement is with an option that is associated with a user interface of the buyer application that includes a plurality of options associated with a plurality of merchants (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39).  

As to claim 12, Harrell shows all the elements of claim 9. Harrell also shows that the engagement is with an option that is associated with a user interface of the buyer application that includes a plurality of options (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39), and that each option of the plurality of options points to an embedded application associated with a corresponding merchant of a plurality of merchants (Harrell: page 5, ¶¶ 48-50; and page 6, ¶ 53).  

As to claim 13, Harrell shows all the elements of claim 12. Harrell also shows that individual of the plurality of options are associated with individual of the one or more transactions associated with the buyer application (Harrell: page 4, ¶ 33; and pages 4-5, ¶ 39).  

As to claim 17, Harrell shows detecting engagement with a buyer application on a computing device of a buyer (Harrell: page 5, ¶ 46); triggering a particular, discrete functionality of a merchant application of the merchant to be initialized in response to the engagement (Harrell: page 5, ¶ 48); transitioning from the buyer application to the merchant application to allow access to the particular, discrete functionality associated with the merchant application (Harrell: page 5, ¶ 49); and receiving an indication of a transaction between the merchant and the buyer, wherein the indication of the transaction is associated with stored activity data of one or more transactions of the buyer, wherein the one or more transactions are associated with the buyer application (Harrell: page 3, ¶ 23). 

As to claim 18, Harrell shows all the elements of claim 17. Harrell also shows that the particular, discrete functionality is associated with an instant application embedded in the buyer application (Harrell: page 5, ¶¶ 48-50), and the merchant application is associated with a larger set of functionalities than the particular, discrete functionality (Harrell: page 5, ¶¶ 48-50). 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Harrell in view of Daoud (2012/0124192 A1).

As to claim 14, Harrell shows all the elements of claim 12. Harrell does not show that a transaction of the one or more transactions is awaiting fulfillment, and that a particular option associated with the transaction is associated with tracking data associated with fulfillment. Daoud shows that a transaction of the one or more transactions is awaiting fulfillment (Daoud: page 3, ¶ 31), and that a particular option associated with the transaction is associated with tracking data associated with fulfillment (Daoud: page 3, ¶ 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Harrell by a transaction of the one or more transactions awaiting fulfillment, and a particular option associated with the transaction being associated with tracking data associated with fulfillment of Daoud in order to monitor the average time taken to ship an item sold (Daoud: page 3, ¶ 31). 


Claims 15-16 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Harrell in view of Lee (2014/0344106 A1).
 
As to claim 15, Harrell shows all the elements of claim 9. Harrell does not show that indication is received from one or more server computing devices associated with the buyer application and the indication indicates that payment for the transaction has been processed by the one or more server computing devices. Lee shows that indication is received from one or more server computing devices associated with the buyer application and the indication indicates that payment for the transaction has been processed by the one or more server computing devices (Lee: page 4, ¶ 41 and ¶ 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Harrell by indication being received from one or more server computing devices associated with the buyer application and the indication indicating that payment for the transaction has been processed by the one or more server computing devices of Lee in order to facilitate a faster checkout for a user (Lee: page 1, ¶ 14).

As to claim 16, Harrell shows all the elements of claim 9. Harrell does not show that the indication is received from the merchant application and indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application. Lee shows that indication is received from one or more server computing devices associated with the buyer application and the indication indicates that payment for the transaction has been processed by the one or more server computing devices (Lee: page 4, ¶ 41 and ¶ 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Harrell by indication being received from the merchant application and indicating that payment for the transaction was processed via buyer application functionality embedded in the merchant application of Lee in order to facilitate a faster checkout for a user (Lee: page 1, ¶ 14).

As to claim 19, Harrell shows all the elements of claim 17. Harrell does not show that the indication indicates that payment for the transaction has been processed by one or more server computing devices associated with the buyer application. Lee shows that the indication indicates that payment for the transaction has been processed by one or more server computing devices associated with the buyer application (Lee: page 4, ¶ 41 and ¶ 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Harrell by the indication indicating that payment for the transaction has been processed by one or more server computing devices associated with the buyer application of Lee in order to facilitate a faster checkout for a user (Lee: page 1, ¶ 14).

As to claim 20, Harrell shows all the elements of claim 17. Harrell does not show that the indication indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application. Lee shows that the indication indicates that payment for the transaction was processed via buyer application functionality embedded in the merchant application (Lee: page 4, ¶ 41 and ¶ 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Harrell by the indication indicating that payment for the transaction was processed via buyer application functionality embedded in the merchant application of Lee in order to facilitate a faster checkout for a user (Lee: page 1, ¶ 14).

Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Griffin (2012/0124676 A1) discloses: “[0044] . . . The user 102 may use merchant apps to shop for items and navigate to a checkout flow. The merchant 130 may launch  a Web-View session within an app 138 to render checkout flow on the merchant's mobile site.”






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691